OPINION — AG — **** TAX COMMISSION EMPLOYEE — PRIVATE TAX CONSULTANT **** THE MAINTAINING OF TAXPAYER ASSISTANCE LIMITED TO INSTRUCTIONS ON TREATMENT AND PHYSICAL LOCATION IN THE RETURN BY TAX COMMISSION DURING OFFICE HOURS, FOR TAXPAYERS WHO MAY WANT TO FILL OUT THEIR OWN RETURNS, IS NOT PROHIBITED BY 74 Ohio St. 1968 Supp., 1401-1414 [74-1401] — [74-1414]., AN EMPLOYEE OF THE TAX COMMISSION, WHO REGULARLY HOLDS A POSITION AS AUDITOR OF TAXPAYERS RETURNS IS PROHIBITED FROM ACCEPTING EMPLOYMENT OR COMPENSATION FOR PREPARING;, AIDING, OR ACTING AS CONSULTANT TO A TAXPAYER IN THE PREPARATION OF HIS STATE INCOME TAX RETURNS. CITE:  74 Ohio St. 1968 Supp., 1404 [74-1404], 74 Ohio St. 1968 Supp., 1405 [74-1405] (DALE CROWDER)